76 F.3d 385
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Larry Dean DeYOUNG, Petitioner-Appellant,v.O'NEAL, Judge, Pinal County Superior Court;  Grant Woods,Attorney General of the State of Arizona,Respondents-Appellees.
No. 95-16739.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 23, 1996.*Decided Jan. 26, 1996.

Before:  ALARCON, HALL and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Larry Dean DeYoung, an Arizona state pretrial detainee awaiting trial on state criminal charges, appeals pro se the district court's dismissal without prejudice of his 28 U.S.C. § 2254 habeas petition pursuant to Younger v. Harris, 401 U.S. 37 (1971).   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Federal courts will not interfere with pending state criminal proceedings absent extraordinary circumstances.  See World Famous Drinking Emporium v. City of Tempe, 820 F.2d 1079, 1082 (9th Cir.1987).   We agree with the district court that DeYoung has not demonstrated extraordinary circumstances warranting federal interference with his pending state criminal prosecution.   Accordingly, the district court properly dismissed DeYoung's habeas petition.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3